440 F.2d 405
UNITED STATES of America, Plaintiff-Appellee,v.Eddie Lee DIXON, Defendant-Appellant.
No. 30818 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
April 13, 1971.

Appeal from United States District Court, Middle District of Georgia; J. Robert Elliott, District Judge.
James W. Smith, Smith, Gardner, Wiggins, Geer & Brimberry, Albany, Ga., for defendant-appellant.
William J. Schloth, U. S. Atty., Charles T. Erion, Asst. U. S. Atty., Macon, Ga., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966